ORDER
The Disciplinary Review Board having recommended to this Court that EDWARD T. COSGROVE of PEQUANNOCK, who was admitted to the bar of this State in 1962, and who was temporarily suspended from the practice of law by Order of this Court dated March 8, 1988, be restored to the practice of law, and having further recommended that said practice be under the supervision of a proctor for a period of one year, and good cause appearing;
*281It is ORDERED that EDWARD T. COSGROVE is hereby restored to the practice of law, effective immediately; and it is further
ORDERED that respondent be required to practice under the supervision of a proctor appointed by the Office of Attorney Ethics pursuant to Administrative Guideline No. 28 for a period of one year and until further Order of the Court.
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 16th day of October, 1991.